DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
Claims 1-30 are allowed. The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of the base claim 1 that requires “at least one well region adjacent to the first or second active region containing at least one graded dopant region, the graded dopant region to aid carrier movement from the surface towards the area of the substrate where there are no active regions” (see last 5 lines).  
The closest reference is Hong (US 2007/0045682), hereinafter Hong.  More specifically, regarding claim 17, Hong (refer to Figures 4A-4D and 5A-5C) teaches An electronic system, the system comprising: 
a substrate (312 – see para 29) of a first doping type (i.e. parts 312 and 21 of the substrate have n-type doping, see para 29) of a first doping type and a first doping level having a surface; 


a second active region (such as source/drain region 2, see para 40; or 2 or 5 or 22 of pixel cell formed in an adjacent region separated by shallow trench isolation 37 – see para 30) separate from the first region disposed adjacent to the first active region and within which transistors (406, 407) may be formed;
at least a portion of at least one of the first and second regions having at least one graded dopant concentration (350 – see para 24, last 3 sentences; also see Figure 5C and para 29) to aid carrier movement (para 26).
However, the first region is not an “active” region and the structure does not show that the graded dopant region is to “aid carrier movement from the surface to the area of the substrate where there are no active regions”.  Further, it is not obvious to modify Hong as changing first region and second region as above would change the intended function of the device.
Similarly, claims 21-30 are allowed because the prior art of record does not teach or suggest, singularly or in combination, at least the limitations of base claim 21 that requires “at least one well region adjacent to the first or second active region containing at least one graded dopant region, the graded dopant region to aid carrier movement from the surface to the area of the substrate where there are no active regions” (see last 5 lines).  Again, the closest reference is Hong.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJAY ARORA whose telephone number is (571)272-8347. The examiner can normally be reached 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X. Le can be reached on 5712721708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/AJAY ARORA/Primary Examiner, Art Unit 2892